ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment Submitted/Entered with Filing of CPA/RCE dated 01/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Benns, Jonathan on February 8, 2022.
Instructions to amend the application were as follows:
Claim 1, 10, 12  to be amended as follows:
-Each of independent claim 1, claim 10 , claim 12  lines 14-15 "a ratio of static electromagnetic field to alternating magnetic field in the range of 0.5-2.5" is being amended to -- a ratio of the static electromagnetic field to the alternating magnetic field in the range of 0.5-2.5—

- Each of independent claim 1, claim 10, claim 12 lines 30-32 "an AC (Alternate Current) voltage is applied to said set of coils in an average voltage range between 1-5 mV to generate an alternating magnetic field with an average strength range of 1-5 mT " is the alternating magnetic field with an average strength range of 1-5 mT --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1 the prior art of record fails to disclose  or render obvious an apparatus for treating pathological cells, of neuroblastoma and nephroblastoma type comprising features, arrangement and combination of the features of apparatus claim 1 wherein  the control unit is configured to apply said voltage scheme in each time interval T1-Tn, to generate different and specific magnetic field strengths in  a total of eight time periods T1-T8 as now explicitly, positively and specifically recited by the Applicants in independent claim 1.
As per independent Claim 10, the prior art of record fails to disclose  or render obvious an apparatus for treating pathological cells, of neuroblastoma and nephroblastoma type comprising features, arrangement and combination of the features of apparatus claim 10 wherein the apparatus is configured to provide to irradiated parts a combination treatment of a power frequency electromagnetic field generating device and a treatment with a platinum-based chemotherapeutic agent realized by …steps as enumerated in claim 10 that includes constructing a power frequency electromagnetic field generating device, adopting a power supply at a frequency of 50/60 Hz, continuously changing the voltage through a direct current and alternating current auto-transformers, creating the static electromagnetic field and the alternating magnetic field superimposed to each other within said irradiated parts with an average magnetic field of 1-7 millitesla and a total irradiation time of 60-120 minutes per day 
As per independent Claim 12 the prior art of record fails to disclose  or render obvious an apparatus for treating pathological cells, of neuroblastoma and nephroblastoma type comprising features, arrangement and combination of the features of apparatus claim 12 wherein the apparatus includes a combination of power frequency electromagnetic field generating device and platinum-based chemotherapeutic agents supply, and arranged to provide the …steps which include using frequency from 1 Hz to 100 MHz and strength from 1 uT to 100 mT …generating superimposed static and alternating magnetic fields within irradiated components in said workspace, wherein a specific voltage scheme is applied to supply selectively said currents to said at least one set of coils to generate specific magnetic field strengths as recited in claim 12 which are  divided into time periods T1-T8 as now explicitly, positively and specifically recited by the Applicants in independent claim 12.
Prior art US 20050267535 A1 to Tofani, Santi discloses a method and an apparatus for interfering with pathological cells survival processes, by  inducing directly or indirectly 
Prior art US 6461289 B1 to Muntermann; Axel discloses  a device for magnetic field therapy of human, animal or plant tissue. More specifically, Muntermann’s device comprises at least one unit for generating a magnetic field with a statistical component which is constant in time and an alternating field component at the location of the tissue which is to be treated. The magnetic alternating field has a predetermined cell biorhythm frequency V2 and is essentially monochromatic. Muntermann’s device additionally comprises a unit for amplitude modulation of the magnetic alternating field with a modulation frequency V0. In Muntermann, magnetic field therapy is based on the employment of static and alternating magnetic fields, and exerts a direct influence on the living organism and biological structures.
Prior art US 20070161883 A1 to Ayari; Mohamed et al. discloses set of electromagnetic fields having diagnostic, preventive, therapeutic and biotechnological purposes. More specifically, Ayari discloses process that consists in producing, using appropriate structures/means and overlaying in the same volume, a magnetic field and one or several very high frequency (VHF) electromagnetic fields which have particular specifications. It is in this volume, called volume of exposure (VE), that the subject to be treated  which could be animal or human being is placed.
Prior art US 20070239213 A1 to Palti discloses chemotherapeutic treatment for certain cancers combined with low intensity, intermediate frequency alternating electric fields that are tuned to a particular type of target cell where  chemotherapeutic agents include  platinum-based chemotherapeutic agents such as Carboplatin, Cisplatin, and Oxaliplatin.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in each of independent claim 1, 10 and 12  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 3, 6-9, 14, 16 which depends upon independent base claim 1, dependent claims 3, 6-9, 14, 16 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claim 17 which depends upon independent base claim 10, dependent claim 17 is allowable due to its direct dependency on allowable base claim 10. 
As per dependent claim 15 which depends upon independent base claim 12, dependent claim 15 is allowable due to its direct dependency on allowable base claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 8, 2022